DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4, 6-11, 13, 16, and 18-20 are pending. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 10, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 8, 10, and 20 applicant recites “analyzing, using the processing device, the financial data to determine the buyer eligibility for a mortgage” (claims 8, 10) and “analyzing the financial data to determine the buyer eligibility for a mortgage” (claim 20); however, applicant’s specification does not provide for how “buyer eligibility” is “determined” based on this “analyzing.” Applicant’s specification, at para. [0076] of the published application, merely discloses: “Further, at 1004, the method 1000 may include analyzing, using the processing device, the financial data to determine the buyer eligibility for a mortgage.” Applicant pointed to page 18 of applicant’s specification (para. [0086] of the published application) in the remarks; however, other than providing for the different types of user data, applicant has still not provided for how this “determining” of the “buyer eligibility” occurs.  Accordingly, the claims are rejected under 35 U.S.C. 112(a). Appropriate correction is required.
When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112(a) for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  As such, applicant has not met the requirements of 35 USC §112(a).
Accordingly, claims 8, 10, and 20 are rejected under 35 U.S.C. 112(a). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-11, 13, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, claim 9 is directed to a method, and claim 13 is directed to a system. Thus, independent claims 1, 9, and 13 are directed to a statutory category of invention.  
However, claims 1, 9, and 13 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is:
	receiving a mortgage request from a buyer, wherein the mortgage request is associated with a real estate property, wherein the mortgage request comprises a request for financial funding for the purchase of the real estate property; 
receiving one or more embodied characteristics of the buyer, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics; 
generating a mortgage transaction identifier based on the mortgage request and authenticating of the buyer, wherein one or more first transactions is carried out for the purchasing of the real estate property based on the mortgage request, wherein the generating of the mortgage transaction identifier is further based on the one or more first transactions; 
receiving a brokerage request from the buyer, wherein the brokerage request is associated with the real estate property, wherein the brokerage request comprises a request to communicate with a seller of the real estate property; 
generating a brokerage transaction identifier based on the brokerage request and the authenticating of the buyer, wherein one or more second transactions is carried out for the purchasing of the real estate property based on the brokerage request, wherein the generating of the brokerage transaction identifier is further based on the one or more second transactions; 
comparing the mortgage transaction identifier and the brokerage transaction identifier;  
generating at least one monetary benefit based on the comparing, wherein the at least one monetary benefit is associated with a mortgage service fee and a brokerage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount and a brokerage fee discount associated with the mortgage service fee and the brokerage service fee; and 
transmitting an indication of the at least one monetary benefit to the buyer.

The abstract idea of claim 9 is: 
	receiving a mortgage request from a buyer, wherein the mortgage request is associated with a real estate property; 
receiving a brokerage request from the buyer, wherein the brokerage request is associated with the real estate property; 
receiving one or more embodied characteristics of the buyer, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics; 
identifying a combined professional based on each of the mortgage request and the brokerage request and authenticating of the buyer, wherein the combined professional is qualified to deliver each of a mortgage service and a brokerage service; 
transmitting each of the mortgage request and the brokerage request to a combined professional;  
receiving each of a mortgage service fee associated with the mortgage service and a brokerage service fee associated with the brokerage service from the combined professional; 
receiving a mortgage fee discount and a brokerage fee discount from the combined professional; and 
transmitting an indication of the mortgage fee discount and the brokerage fee discount to the buyer, wherein a mortgage fee payment associated with the mortgage service and a brokerage fee payment associated with the brokerage service is based on the mortgage fee discount and the brokerage fee discount.

The abstract idea of claim 13 is:
receiving a mortgage request from a buyer, wherein the mortgage request is associated with a real estate property, wherein the mortgage request comprises a request for financial funding for the purchase of the real estate property; 
receiving one or more embodied characteristics of the buyer, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics;
receiving a brokerage request from the buyer, wherein the brokerage request is associated with the real estate property wherein the brokerage request comprises a request to communicate with a seller of the real estate property; and 
transmitting an indication of the at least one monetary benefit to the buyer; and 
generating a mortgage transaction identifier based on the mortgage request and authenticating of the buyer, wherein one or more first transactions is carried out for the purchasing of the real estate property based on the mortgage request, wherein the generating of the mortgage transaction identifier is further based on the one or more first transactions; 
generating a brokerage transaction identifier based on the brokerage request and the authenticating of the buyer, wherein one or more second transactions is carried out for the purchasing of the real estate property based on the brokerage request, wherein the generating of the brokerage transaction identifier is further based on the one or more second transactions; 
comparing the mortgage transaction identifier and the brokerage transaction identifier; and  
generating at least one monetary benefit based on the comparing, wherein the at least one monetary benefit is associated with a mortgage service fee and a brokerage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount and a brokerage fee discount associated with the mortgage service fee and the brokerage service fee.


Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing monetary benefits (rebates) to buyers based on mortgage and brokerage information. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. A user may mentally or manually accomplish the abstract idea described above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update. 
	The recited computing elements (claim 1: “communication device”; “buyer device”; “one or more biometric sensors”; “processing device”; claim 9: “communication device”; “buyer device”; “one or more biometric sensors”; “processing device”; “combined professional device”; claim 13: “communication device”; “buyer device”; “one or more biometric sensors”; “processing unit”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, e.g. in para. [0036], [0039], and [0095] of applicant’s published application. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (see MPEP 2106.05(f)). 
	Additionally, the “one or more biometric sensors” used for user authentication could further be considered insignificant extra-solution activity, since they are nominally or tangentially related to the invention, as per MPEP 2106.05(g). 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis relating to the generic computing elements, and applicant is referred to the Step 2A, Prong 2 analysis above. The claim as a whole does not amount to significantly more than the exception itself. There is no inventive concept in the claim and thus is not eligible, warranting a rejection for lack of subject matter eligibility and concluding the eligibility analysis. 
	Additionally, the “one or more biometric sensors,” used for user authentication, could further be considered insignificant extra-solution activity, since they are nominally or tangentially related to the invention, as per MPEP 2106.05(g). This warrants further analysis. However, as seen from the prior art (US 20030182151 at para. [0003]; US 20090319352 at para. [0101]; US 20010037280 at para. [0041]), using biometrics for user authentication is well-understood, routine, and conventional activity (see MPEP 2106.05(d)). Therefore, this does not rise to being significantly more, either. 
The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 4, 6-8, 10-11, 16, 18-20 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea (claim 4: “receiving… receiving… calculating”; claim 6: “receiving… analyzing”; claim 7: “receiving… analyzing”; claim 8: “retrieving… analyzing”; claim 10: “retrieving… analyzing”; claim 11: “receiving… receiving… retrieving… validating”; claim 16: “receiving… receiving… calculating”; claim 18: “receiving… analyzing”; 19: “receiving… analyzing”; claim 20: “retrieving… analyzing”) and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. These embellishments to the abstract idea do not integrate it into practical application; likewise, they are not significantly more.  
The recited computing elements in claims 4, 6-8, 10-11, 16, and 18-20 (“communication device”; “buyer agent device”; “seller agent device”; “processing device”; “mortgage service provider device”; “storage device”; “combined professional device”; “brokerage service provider device”; “machine learning model”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, e.g. in para. [0036], [0039], and [0095] of applicant’s published application. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible by being significantly more (see MPEP 2106.05(f)).
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in para. [0039] of applicant’s published application.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (See MPEP 2106.05.)
Accordingly, claims 1, 4, 6-11, 13, 16, and 18-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 8433650) in view of Taslitz (US 20030182151), Marlow et al. (20100174658 A1), and Brush et al. (US 20040220820).

Claims 1 and 13
[Regarding claim 1, Thomas discloses: a method of facilitating an integrated provisioning of mortgage service and brokerage service to a buyer {comprehensive, i.e. integrated, computer system and method for automating and facilitating the performing and processing of tasks, i.e. provisioning, of information storage associated with a home sale, i.e. brokerage service and mortgage loan origination; col. 1, lines 40 to 50}]
[Regarding claim 13, Thomas discloses: a system of facilitating an integrated provisioning of mortgage service and brokerage service to a buyer {comprehensive, i.e. integrated, computer system for automating and facilitating the performing and processing of tasks, i.e. provisioning, of information storage associated with a home sale, i.e. brokerage service and mortgage loan origination; col. 1, lines 40 to 50}, the system comprising: a communication device {communication device defined by application server 45; see Figs. 3a, 3b}]
Regarding claims 1 and 13, Thomas discloses: 
receiving, using a communication device, a mortgage request from a buyer device associated with the buyer, wherein the mortgage request is associated with a real estate property, wherein the mortgage request comprises a request for financial funding for the purchase of the real estate property {buyer can send a mortgage request associated with a real estate property for preapproval, i.e. request for financial funding for the purchase of the real estate property; col. 7, lines 29 to 35; note that communication device defined by application server 45; similarly, buyer device defined by terminal used by buyer 15 to send/receive information; see Figs. 3a, 3b; col. 19, lines 35 to 40}; 
generating, using a processing device, a mortgage transaction identifier based on the mortgage request, wherein one or more first transactions is carried out for the purchasing of the real estate property based on the mortgage request, wherein the generating of the mortgage transaction identifier is further based on the one or more first transactions {Virtual Mortgage Office Transaction Navigator 2410 automatically tracks stages of each transaction, the generated Purpose, Type, and/or Status label(s) representing a mortgage transaction identifier based on the request; Fig. 24; col. 39, lines 60 to 65; one or more first transactions is carried out for the purchasing of the real estate property based on the mortgage request also seen in Fig. 24, e.g. Loan Prequalified, Approved, Settled; col. 39, lines 60 to 65; processor or processing device further described in col. 20, lines 35 to 40}; 
receiving, using the communication device, a brokerage request from the buyer device, wherein the brokerage request is associated with the real estate property, wherein the brokerage request comprises a request to communicate with a seller of the real estate property {buyer initiates process to communicate with seller via brokerage request element 156, this representing a request to communicate with a seller of the real estate property; Figs. 1e, 1f; col. 43, lines 30 to 45}; 
generating, using the processing device, a brokerage transaction identifier based on the brokerage request, wherein one or more second transactions is carried out for the purchasing of the real estate property based on the brokerage request, wherein the generating of the brokerage transaction identifier is further based on the one or more second transactions {brokerage transaction identifier represented by Lender Field in Fig. 16, where this information was generated in response to previous brokerage request initiated by buyer, this generating based on one or more second transactions, e.g. preapproval; col. 58, lines 39 to 50}; 
Thomas doesn’t explicitly disclose: receiving, using the communication device, one or more embodied characteristics of the buyer from one or more biometric sensors, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics; comparing, using the processing device, the mortgage transaction identifier and the brokerage transaction identifier; 16/574,429generating, using the processing device, at least one monetary benefit based on the comparing, wherein the at least one monetary benefit is associated with a mortgage service fee and a brokerage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount and a brokerage fee discount associated with the mortgage service fee and the brokerage service fee; and transmitting, using the communication device, an indication of the at least one monetary benefit to the buyer device.
However, Taslitz teaches a similar system for using biometric measurements as a legal seal for authenticating real estate deeds and mortgages. Taslitz discloses: receiving, using the communication device, one or more embodied characteristics of the buyer from one or more biometric sensors, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics {biometric measuring device 10 may use biometrics associated with fingerprints, other similar uniquely defining characteristics of the person, i.e. embodied, for authentication based on said characteristics; para. [0010]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thomas to include the authentication features of Taslitz. Given that Thomas is directed to streamlining real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to incorporate user authentication via biometrics, thereby enhancing convenience, in addition to providing for an inexpensive and secure method of protecting user information {para. [0002] of Taslitz}. One ordinarily skilled would have been motivated to enhance convenience, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas with Taslitz.
The combination of Thomas and Taslitz doesn’t explicitly disclose:16/574,429 comparing, using the processing device, the mortgage transaction identifier and the brokerage transaction identifier; 16/574,429generating, using the processing device, at least one monetary benefit based on the comparing, wherein the at least one monetary benefit is associated with a mortgage service fee and a brokerage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount and a brokerage fee discount associated with the mortgage service fee and the brokerage service fee; and transmitting, using the communication device, an indication of the at least one monetary benefit to the buyer device.
However, Marlow teaches a similar system for enhancing the efficiency of real estate transactions. Marlow discloses: 16/574,429generating, using the processing device, at least one monetary benefit based on the comparing {as seen in Fig. 27, where generated monetary benefit displayed to user, based on comparing; para. [0215]}, wherein the at least one monetary benefit is associated with a brokerage service fee {brokerage service fee in form of commission; para. [0123]}, wherein the at least one monetary benefit comprises a brokerage fee discount associated with the brokerage service fee {rebate or discount to customer associated with brokerage service fee; para. [0123]}; transmitting, using the communication device, an indication of the at least one monetary benefit to the buyer device {as seen in Fig. 27, which depicts transmission of indication of the at least one monetary benefit; para. [0215]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Thomas and Taslitz to include the rebate calculation of Marlow. Given that Thomas is directed to streamlining real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to provide the buyer with clear, unified communication from the primary market entities, a simplified loan process, and substantial savings {para. [0046] of Marlow}. One ordinarily skilled would have been motivated to increase customer savings, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas and Taslitz with Marlow.
The combination of Thomas, Taslitz, and Marlow doesn’t explicitly disclose: comparing, using the processing device, the mortgage transaction identifier and the brokerage transaction identifier; the at least one monetary benefit is associated with a mortgage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount and a brokerage fee discount associated with the mortgage service fee.
However, Brush teaches a similar system for creating and managing real estate agreements. Brush discloses: comparing, using the processing device, the mortgage transaction identifier and the brokerage transaction identifier {data from loans, i.e. mortgage transaction identifier, compared to future buyer-broker agreement (FBBA), i.e. brokerage transaction identifier; para. [0050], [0112]}; the at least one monetary benefit is associated with a mortgage service fee, wherein the at least one monetary benefit comprises a mortgage fee discount associated with the mortgage service fee {mortgage lender may offer the client reduced service charges, costs, fees and/or points in exchange for an agreement by the client to use the lender for mortgage services, i.e. a mortgage fee discount associated with the mortgage service fee; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Thomas, Taslitz, and Marlow to include the mortgage fee discount of Brush. Given that Thomas is directed to real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to provide incentives to buyers in exchange for their future business {para. [0003] of Brush}. One ordinarily skilled would have been motivated to increase future business opportunities, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas, Taslitz, and Marlow with Brush.

Claims 6 and 18
Regarding claims 6 and 18, the combination of Thomas, Taslitz, Marlow, and Brush discloses the features of claims 1 and 13, respectively. Thomas further discloses: receiving, using the communication device, mortgage service provider data from a mortgage service provider device associated with a mortgage service provider {Fig. 13c depicts search results 1660, i.e. mortgage service provider data from a mortgage service provider; examiner notes that it’s understood such information originates at a mortgage service provider device}; and analyzing, using the processing device, the mortgage service provider data and the mortgage request to determine the monthly payment {mortgage payments calculated, as seen in results 1660 in Fig. 13c}.
Brush further discloses: mortgage service fees {mortgage lender may offer the client reduced service charges, costs, fees and/or points in exchange for an agreement by the client to use the lender for mortgage services, i.e. mortgage service fees; para. [0041]}.

Claims 7 and 19
Regarding claims 7 and 19, the combination of Thomas, Taslitz, Marlow, and Brush discloses the features of claims 1 and 13, respectively. Thomas further discloses: receiving, using the communication device, brokerage service provider data from a brokerage service provider device associated with a brokerage service provider {user, who may be a broker providing services, i.e. a broker service provider, can provide data associated with a brokerage service provider via real estate broker information 20, this data being received; col. 15, lines 50 to 60; col. 16, lines 45 to 50}; and analyzing, using the processing device, the broker service provider data and the brokerage request to determine the brokerage service fee {system and process 45, 45W can automatically generate real estate broker fees, i.e. brokerage service fee; col. 42, lines 5-10}.

Claims 8 and 20
Regarding claims 8 and 20, the combination of Thomas, Taslitz, Marlow, and Brush discloses the features of claims 1 and 13, respectively. Thomas further discloses: retrieving, using a storage device, financial data associated with a buyer, wherein the storage device is communicatively coupled with the processing device {Fig. 16 depicts income information, i.e. financial data associated with a buyer that’s been retrieved from memory or a storage device; col. 19, line 65 to col. 20, line 5; communicatively coupled seen in Fig. 1d and described in col. 19, lines 35 to 40}; and analyzing, using the processing device, the financial data to determine the buyer eligibility for a mortgage {automated underwriting programs 110 display qualifying loan products and pricing information, i.e. determine the buyer eligibility for a given mortgage; FIG. 25a; col. 36, line 65 to col. 37, line 5}.

Claim 9
Regarding claim 9, Thomas discloses: a method of facilitating an integrated provisioning of mortgage service and brokerage service to a buyer {comprehensive, i.e. integrated, computer system and method for automating and facilitating the performing and processing of tasks, i.e. provisioning, of information storage associated with a home sale, i.e. brokerage service and mortgage loan origination; col. 1, lines 40 to 50}, the method comprising: 
receiving, using a communication device, a mortgage request from a buyer device, wherein the mortgage request is associated with a real estate property {buyer can send a mortgage request associated with a real estate property for preapproval; col. 7, lines 29 to 35; note that communication device defined by application server 45; similarly, buyer device defined by terminal used by buyer 15 to send/receive information; see Figs. 3a, 3b; col. 19, lines 35 to 40};
receiving, using the communication device, a brokerage request from the buyer device, wherein the brokerage request is associated with the real estate property {buyer initiates process to communicate with seller via brokerage request element 156, this representing a request to communicate with a seller of the real estate property; Figs. 1e, 1f; col. 43, lines 30 to 45}; 
transmitting, using the communication device, each of the mortgage request and the brokerage request to a device {mortgage request for preapproval, brokerage request via element 156 transmitted; col. 19, lines 35 to 40; col. 43, lines 30 to 45};
receiving, using the communication device, a brokerage service fee associated with the brokerage service from a device {system and process 45, 45W can automatically generate real estate broker fees, i.e. brokerage service fee; col. 42, lines 5-10}. 
Thomas doesn’t explicitly disclose: receiving, using the communication device, one or more embodied characteristics of the buyer from one or more biometric sensors, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics; identifying, using a processing device, a combined professional based on each of the mortgage request and the brokerage request and authenticating of the buyer, wherein the combined professional is qualified to deliver each of a mortgage service and a brokerage service; [transmitting to] a combined professional device associated with the combined professional; [receiving] a mortgage service fee associated with the mortgage service; receiving, using the communication device, a mortgage fee discount and a brokerage fee discount from the combined professional device; and transmitting, using the communication device, an indication of the mortgage fee discount and the brokerage fee discount to the buyer device, wherein a mortgage fee payment associated with the mortgage service and a brokerage fee payment associated with the brokerage service is based on the mortgage fee discount and the brokerage fee discount.
However, Taslitz teaches a similar system for using biometric measurements as a legal seal for authenticating real estate deeds and mortgages. Taslitz discloses: receiving, using the communication device, one or more embodied characteristics of the buyer from one or more biometric sensors, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics {biometric measuring device 10 may use biometrics associated with fingerprints, other similar uniquely defining characteristics of the person, i.e. embodied, for authentication based on said characteristics; para. [0010]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thomas to include the authentication features of Taslitz. Given that Thomas is directed to streamlining real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to incorporate user authentication via biometrics, thereby enhancing convenience, in addition to providing for an inexpensive and secure method of protecting user information {para. [0002] of Taslitz}. One ordinarily skilled would have been motivated to enhance convenience, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas with Taslitz.
The combination of Thomas and Taslitz doesn’t explicitly disclose: identifying, using a processing device, a combined professional based on each of the mortgage request and the brokerage request and authenticating of the buyer, wherein the combined professional is qualified to deliver each of a mortgage service and a brokerage service; [transmitting to] a combined professional device associated with the combined professional; [receiving] a mortgage service fee associated with the mortgage service; receiving, using the communication device, a mortgage fee discount and a brokerage fee discount from the combined professional device; and transmitting, using the communication device, an indication of the mortgage fee discount and the brokerage fee discount to the buyer device, wherein a mortgage fee payment associated with the mortgage service and a brokerage fee payment associated with the brokerage service is based on the mortgage fee discount and the brokerage fee discount.
However, Marlow discloses a similar system for enhancing the efficiency of real estate transactions. Marlow discloses: identifying, using a processing device, a combined professional based on each of the mortgage request and the brokerage request and authenticating of the buyer, wherein the combined professional is qualified to deliver each of a mortgage service and a brokerage service {first homeowner contacts a RECAP agent, i.e. identifies a combined professional based on each of the mortgage request and the brokerage request, wherein the combined professional is qualified to deliver each of a mortgage service and a brokerage service; para. [0122]; note that dual capacity, i.e. serving as both mortgage agent and realtor, described in para. [0098]; mortgage request seen in Fig. 18, while brokerage request seen in Fig. 16}; [transmitting to] a combined professional device associated with the combined professional {defined as device RECAP agent, i.e. combined professional, uses to access information; para. [0002]}; receiving, using the communication device, a brokerage fee discount from the combined professional device {rebate or discount to customer associated with brokerage fee; para. [0123]}; transmitting, using the communication device, an indication of the brokerage fee discount to the buyer device, wherein a brokerage fee payment associated with the brokerage service is based on the brokerage fee discount {as seen in Fig. 27, which depicts transmission of indication of the brokerage fee discount to the buyer, the fee payment, i.e. commission, associated with the brokerage service based on the brokerage fee discount; para. [0215]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Thomas and Taslitz to include the rebate calculation of Marlow. Given that Thomas is directed to streamlining real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to provide the buyer with clear, unified communication from the primary market entities, a simplified loan process, and substantial savings {para. [0046] of Marlow}. One ordinarily skilled would have been motivated to increase customer savings, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas and Taslitz with Marlow.
The combination of Thomas, Taslitz, and Marlow doesn’t explicitly disclose: [receiving] a mortgage service fee associated with the mortgage service; [receiving] a mortgage fee discount; [transmitting] a mortgage fee discount, wherein a mortgage fee payment associated with the mortgage service is based on the mortgage fee discount. 
However, Brush teaches a similar system for creating and managing real estate agreements. Brush discloses: [receiving] a mortgage service fee associated with the mortgage service {mortgage lender may offer the client reduced service charges, costs, fees and/or points in exchange for an agreement by the client to use the lender for mortgage services, i.e. a mortgage fee associated with the mortgage service; para. [0041]}; [receiving] a mortgage fee discount {as described in para. [0041]}; a mortgage fee discount, wherein a mortgage fee payment associated with the mortgage service is based on the mortgage fee discount {as described in para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Thomas, Taslitz, and Marlow to include the mortgage fee discount of Brush. Given that Thomas is directed to real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to provide incentives to buyers in exchange for their future business {para. [0003] of Brush}. One ordinarily skilled would have been motivated to increase future business opportunities, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas, Taslitz, and Marlow with Brush.
Claim 10
Regarding claim 10, the combination of Thomas, Taslitz, Marlow, and Brush discloses the features of claim 9. Thomas further discloses: retrieving, using a storage device, financial data associated with a buyer, wherein the storage device is communicatively coupled with the processing device {Fig. 16 depicts income information, i.e. financial data associated with a buyer that’s been retrieved from memory or a storage device; communicatively coupled seen in Fig. 1d and described in col. 19, lines 35 to 40}; and analyzing, using the processing device, the financial data to determine the buyer eligibility for a mortgage {automated underwriting programs 110 display qualifying loan products and pricing information, i.e. buyer eligibility for a given mortgage; FIG. 25a; col. 36, line 65 to col. 37, line 5}.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thomas, Taslitz, Marlow, and Brush, further in view of Smith et al. (US 20190272557).

Claims 4 and 16
Regarding claims 4 and 16, the combination of Thomas, Taslitz, Marlow, and Brush discloses the features of claims 1 and 13, respectively. Thomas further discloses a buyer agent device associated with a buyer agent {buyer virtual desktop 15; Fig. 1d; col. 15, lines 50 to 55} and seller agent device associated with a seller agent {seller virtual desktop 10; Fig. 1d; col. 15, lines 50 to 55}
Marlow further discloses: receiving buyer agent commission data, wherein the buyer agent facilitates the purchase of the real estate property; receiving seller agent commission data, wherein the seller agent facilitates the selling of the real estate property {administrator module creates the user account profile by defining the commission, i.e. the percentage of sale price depending on buyer, the agent that facilitates the purchase of the real estate property, and seller, the agent that facilitates the selling of the real estate property, this information being received by the system; para. [0192] to [0195]; examiner notes that Fig. 13 depicts input of percentage, i.e. commission data, for respective buyer and seller}; calculating a rebate amount based on a first percent of the seller agent commission data and a second percent of the buyer agent commission data {original home owner would have received a discount or rebate on the home they sold of 2% or $4,000 plus a discount or rebate of 1% or $2,000 from the commission on the purchase of the new home which equals $6,000 in total savings, i.e. rebate amount based on first percent of the seller agent commission data and a second percent of the buyer agent commission data; para. [0123]}.
The combination of Thomas, Taslitz, Marlow, and Brush doesn’t explicitly disclose: [calculating] using a machine learning model, wherein the machine learning model is trained to calculate the rebate amount.
However, Smith teaches a similar system for dynamically calculating rebates based on a machine learning model. Smith discloses: [calculating] using a machine learning model, wherein the machine learning model is trained to calculate the rebate amount {system 102 can use the machine-learning model to determine a discount price, i.e. rebate, for a target product based on comparing determined discount prices corresponding to a plurality of customers; para. [0091]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Thomas, Taslitz, Marlow, and Brush to include the rebate calculation of Smith. Given that Thomas is directed to streamlining real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to provide customized discount based on customer history data, thereby incentivizing customer purchase {para. [0004], [0012] of Smith}. One ordinarily skilled would have been motivated to incentivize customers, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas, Taslitz, Marlow, and Brush with Smith.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thomas, Taslitz, Marlow, and Brush, further in view of Faudman (US 20020138485) and Chmielewski et al. (US 7546271).

Claim 11
	Regarding claim 11, the combination of Thomas, Taslitz, Marlow, and Brush discloses the features of claim 9. Marlow further discloses: the combined professional {RECAP agent serves dual capacity, i.e. serving as both mortgage agent and realtor, described in para. [0098]} and a combined professional device {defined as device RECAP agent, i.e. combined professional, uses to access information; para. [0002]}.
	The combination of Thomas, Taslitz, Marlow, and Brush doesn’t explicitly disclose: receiving, using the communication device, a request to register as [the combined professional] from [a combined professional device]; receiving, using the communication device, license data associated with the [combined professional] from [the combined professional device]; retrieving, using a storage device, data from one or more databases based on the request; and validating, using the processing device, the license data of [the combined professional] based on the data. 
However, Faudman teaches a similar system for real estate information exchange that includes: receiving, using the communication device, a request to register as a realtor from a device {i.e. qualified individual seeking to subscribe to the system 10 define a request; para. [0086]}; receiving, using the communication device, profile data associated with the realtor from the device {i.e. via data supplied via “screens”; para. [0086]}; analyzing the profile data to determine the eligibility of the realtor {i.e. via agent registration subroutine 36; para. [0086]}; and validating, using the processing device, the profile data of realtor based on the data {qualified agents may subscribe, i.e. be validated, by electing and by properly completing the "screens" as provided by an agent registration subroutine 36; para. [0086]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Thomas, Taslitz, Marlow, and Brush to include the professional validating of Faudman. Given that Thomas is directed to streamlining real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to facilitate the exchange of specific information from one real estate agent to another and from an agent to a client {para. [0002] of Faudman}. One ordinarily skilled would have been motivated to facilitate information exchange, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas, Taslitz, Marlow, and Brush with Faudman.
The combination of Thomas, Taslitz, Marlow, Brush, and Faudman doesn’t explicitly disclose: license data; retrieving, using a storage device, data from one or more databases based on the request.
However, Chmielewski teaches a similar system for fraud detection in the context of real estate. Chmielewski discloses: license data {method can include configuring a data comparison module to receive professional license information from one or more existing databases; col. 7, lines 18 to 22}; retrieving, using a storage device, data from one or more databases based on the request {method 900 can also include obtaining or retrieving data from other existing databases, this representing a request, initiated by the user and/or system; col. 28, lines 20 to 40}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Thomas, Taslitz, Marlow, Brush, and Faudman to include the license review of Chmielewski. Given that Thomas is directed to streamlining real-estate transactions (col. 9, lines 45 to 50), one of ordinary skill in the art would have been motivated to reduce the likelihood of mortgage fraud {col. 1, lines 20 to 35 of Chmielewski}. One ordinarily skilled would have been motivated to reduce fraud, and therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Thomas, Taslitz, Marlow, Brush, and Faudman with Chmielewski.

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered. Examiner will respond in the order presented by applicant, with applicant’s headings and page numbering used for consistency.
Examiner notes that the claims are being interpreted under broadest reasonable interpretation. Given that applicant has provided for a server computer that may include a “processing device” and “communication device” {para. [0032] of applicant’s published application; page 7 of applicant’s specification as filed}, examiner contends that “processing device” and “communication device” encompass structure. With respect to claim interpretation, then, these elements are not being interpreted under 35 USC § 112(f). This interpretation has been withdrawn.
Examiner thanks applicant for addressing the previous objections to the claims. These objections have been withdrawn. 

Claim rejections 35 USC 112(a)
	On pages 1-10 of remarks, applicant offered arguments regarding the previous rejections under 35 USC § 112(a). Examiner appreciates applicant’s explanation for claims 1, 6, 7, 11, 13, and 18-19. Based on applicant’s arguments, examiner is withdrawing the rejections under 35 USC § 112(a) for these particular claims. 
However, examiner maintains the rejection under 35 USC § 112(a) for claims 8, 10, and 20, given that applicant’s specification does not provide for how “buyer eligibility” is “determined” based on “analyzing.” Applicant’s specification, at para. [0076] of the published application, merely discloses: “Further, at 1004, the method 1000 may include analyzing, using the processing device, the financial data to determine the buyer eligibility for a mortgage.” Applicant pointed to page 18 of applicant’s specification (para. [0086] of the published application) on page 7 of the remarks; however, other than providing for the different types of user data, applicant has still not provided for how this “determining” of the “buyer eligibility” occurs.  Accordingly, examiner maintains the rejection under 35 USC § 112(a) for claims 8, 10, and 20, as set forth above. 

Claim rejections 35 USC 112(b)
	On pages 11-12, applicant offers arguments with respect to the rejection under 35 USC § 112(b). Examiner agrees with applicant and has withdrawn the rejection.

Claim rejections 35 USC 101
	On pages 12-18, applicant offers arguments regarding the rejection under 35 USC § 101. While appreciated, applicant’s arguments are not persuasive.
	On pages 12-14, applicant offers a summary of the claimed invention, along with pointing to the corresponding support in the specification. Applicant is thanked for this courtesy.
	Applicant states on pages 14 to 16: ‘the applicant further submits that the receiving of the embodied characteristics such as biometric variables of the buyer and the authenticating of the buyer based on the embodied characteristics cannot be construed as the mental process because the receiving of the embodied characteristics such as biometric variables of the buyer and the authenticating of the buyer is not practically performable in the human mind. The applicant respectfully submits that, the currently amended claims 1, 9, 13 do not recite mental process because the limitation of currently amended claims 1, 9, and 13 "receiving, using the communication device, one or more embodied characteristics of the buyer from one or more biometric sensors, wherein the one or more embodied characteristics comprises one or more biometric variables, wherein the buyer is authenticated based on the one or more embodied characteristics", under its broadest reasonable interpretation, does not cover performance in the mind. The applicant also submits that the receiving of the embodied characteristics such as the biometric variables of the buyer necessarily requires capturing of the biometric variables by a biometric sensor which cannot be practically applied in the mind, at least because it requires complex detecting operation to be performed within a practical time frame.’ Applicant continues in that regard, restating the “one or more biometric sensors” represent nongeneric computing elements. 
	However, as seen in the rejection above, with respect to the additional elements (including a biometric sensor), the question at Step 2A, Prong 2 is “Does the claim recite additional elements that integrate the judicial exception into a practical application?” In this case, while applicant has provided for additional elements, examiner’s position is that they represent nothing more than generic computing elements performing generic computer functions. These additional elements serve to merely apply the exception. Applicant’s specification demonstrates generic computing elements, e.g. in para. [0036], [0039], and [0095] of applicant’s published application. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (see MPEP 2106.05(f)). 
	Assuming, for the sake of argument, that MPEP 2106.05(f) does not apply, “one or more biometric sensors” used for user authentication could be considered insignificant extra-solution activity, since they are nominally or tangentially related to the invention, as per MPEP 2106.05(g). Thus, applicant’s arguments in this regard are not persuasive.
	On pages 16 to 18, applicant argues that claims 1, 9, and 13 represent “significantly more” because “it is a practical implementation of the abstract idea of integrated provisioning of mortgage service and brokerage service to the buyer in a non-conventional and non-generic way.” 
However, this is also not persuasive. For similar reasoning provided in Step 2A, Prong 2, examiner maintains that applicant has merely used the additional elements to apply the exception. This conclusion still applies in Step 2B. Assuming, for the sake of argument, that MPEP 2106.05(f) does not apply to the “one or more biometric sensors,” examiner’s position is that they could further be considered insignificant extra-solution activity, since they are nominally or tangentially related to the invention, as per MPEP 2106.05(g). As seen from the prior art (US 20030182151 at para. [0003]; US 20090319352 at para. [0101]; US 20010037280 at para. [0041]), using biometrics for user authentication is well-understood, routine, and conventional activity (see MPEP 2106.05(d)). Therefore, this does not rise to being significantly more, either. 
Accordingly, examiner maintains the rejection under 35 USC § 101, as set forth above.

Claim rejections 35 USC 103
	On pages 19 to 24, applicant offers arguments regarding the rejections under 35 USC § 103. While appreciated, applicant’s arguments are not persuasive.
	On pages 19 to 20, applicant argues the rejection of claims 1 and 13. However, given applicant’s claim amendments, which necessitated a new grounds of rejection, these arguments are moot. Applicant is directed to the rejection above.
	On pages 20 to 21, applicant argues the rejection of claims 6 and 18. However, examiner has relied on Brush, not the previously cited references, regarding mortgage service fees {mortgage lender may offer the client reduced service charges, costs, fees and/or points in exchange for an agreement by the client to use the lender for mortgage services, i.e. mortgage service fees; para. [0041]}. Applicant is directed to the rejection above for the claim analysis.
	On page 21, applicant also argues the rejection of claims 7 and 19. After additional consideration, examiner’s positions is that Thomas still discloses receiving, using the communication device, brokerage service provider data from a brokerage service provider device associated with a brokerage service provider {user, who may be a broker providing services, i.e. a broker service provider, can provide data associated with a brokerage service provider via real estate broker information 20, this data being received; col. 15, lines 50 to 60; col. 16, lines 45 to 50}.
	On pages 21 to 22, applicant argues the rejection of claims 9-10. However, given applicant’s claim amendments, which necessitated a new grounds of rejection, these arguments are moot. Applicant is directed to the rejection above.
On pages 22 to 24, applicant argues the rejection of claims 4 and 16. However, given applicant’s claim amendments, which necessitated a new grounds of rejection, these arguments are moot. Applicant is directed to the rejection above.
Accordingly, examiner maintains the rejection under 35 USC § 103, as set forth above.
	In summary, examiner has responded to all arguments presented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6314404 B1, directed to a method and apparatus for managing real estate brokerage referrals (see col. 4, lines 1 to 10);
US 20010037280, directed to a system and method for facilitating renting and purchasing relationships (see para. [0041]);
US 6006207, directed to a system and method for loan prepayment discounts (see col. 2, lines 25 to 40). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	1/22/22
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689